Citation Nr: 1315058	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-03 597	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a retention cyst, right maxillary sinus.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active service from November 1972 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review. 

In a July 2011 decision the Board granted entitlement to a 10 percent rating for the Veteran's retention cyst, right maxillary sinus and granted entitlement to a 10 percent rating for radiculopathy of the left lower extremity.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), asserting entitlement to higher ratings. 

In March 2012 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) and remanding the case back to the Board for compliance with the Joint Motion.  

The Board then remanded both issues for further evidentiary development in September 2012.


FINDING OF FACT

In correspondence of March 2013, the Veteran, with the assistance of his authorized representative, withdrew his appeals for entitlement to a disability rating in excess of 10 percent for a retention cyst, right maxillary sinus and entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.



CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the appeals for entitlement to a disability rating in excess of 10 percent for a retention cyst, right maxillary sinus and entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal in correspondence of March 2013.  His request has been reduced to writing and incorporated into his claims file.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

ORDER

The appeal for entitlement to a disability rating in excess of 10 percent for a retention cyst, right maxillary sinus is dismissed.

The appeal for entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity is dismissed.


____________________________________________
John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


